EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Annual Report of PDK energy Corp, on Form 10-K for the year ending July31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Eric Joffe , Chief Executive Officer of the Company, certify to the best ofmy knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: (1) Such Annual Report on form 10-K for the year ending July31, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Annual Report on Form 10-K for the year ending July 31, 2011 fairly presents, in all material respects, the financial condition and result of operations of CEPHAS HOLDING Corp. October 31, 2011 By: /s/ Eric Joffe Eric Joffe, Chairman, President and Chief Executive Officer (Principal Executive Officer and Principal Financial Officer)
